Citation Nr: 0834280	
Decision Date: 10/06/08    Archive Date: 10/16/08

DOCKET NO.  07-02 006	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Cleveland, 
Ohio


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for low back 
disability.

2.  Whether new and material evidence has been received to 
reopen a claim for service connection for hypertension, 
claimed as secondary to type II diabetes mellitus.

3.  Whether new and material evidence has been received to 
reopen a claim for service connection for coronary artery 
disease, claimed as secondary to type II diabetes mellitus.

4.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the right lower extremity.

5.  Entitlement to a rating in excess of 10 percent for 
peripheral neuropathy of the left lower extremity.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

S. Higgs, Counsel


INTRODUCTION

The veteran served on active duty from September 1966 to 
September 1969.    

This matter comes to the Board of Veterans' Appeals (Board) 
on appeal from a rating decision dated in March 2006 by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Cleveland, Ohio.

This case was the subject of a March 2008 hearing before the 
undersigned Veterans Law Judge.

The issues being remanded (see issue nos. (2)-(5) on the 
title page of this decision) were the subject of a rating 
decision dated in April 2007, and a notice of disagreement 
received from the veteran in July 2007.  There is no 
indication in the claims file that a statement of the case 
has been issued with respect to these claims.  Accordingly, 
the issues are addressed in the REMAND portion of the 
decision below and REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.  See Manlincon v. 
West, 12 Vet. App. 238, 240-241 (1999).


FINDINGS OF FACT

Since the November 1997 unappealed RO denial of the claim for 
entitlement to service connection for low back disability, 
evidence received was either previously submitted to agency 
decisionmakers; or does not relate to an unestablished fact 
necessary to substantiate the claim; or is cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim; or does not raise a 
reasonable possibility of substantiating the claim.


CONCLUSION OF LAW

Evidence received since the November 1997 RO rating decision 
that denied entitlement to service connection for low back 
disability, which was the last final denial with respect to 
this issue, is not new and material; the claim is not 
reopened.  38 U.S.C.A. §§ 5108, 7105 (West 2002); 38 C.F.R. § 
3.156 (2007). 


REASONS AND BASES FOR FINDINGS AND CONCLUSION

Veterans Claims Assistance Act of 2000

The Veterans Claims Assistance Act of 2000 (VCAA) describes 
VA's duty to notify and assist claimants in substantiating a 
claim for VA benefits.  38 U.S.C.A. §§ 5100, 5102, 5103, 
5103A, 5107, 5126 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 
3.159 and 3.326(a) (2007).  

Notice

Upon receipt of a complete or substantially complete 
application for benefits, VA is required to notify the 
claimant and his or her representative, if any, of any 
information, and any medical or lay evidence, that is 
necessary to substantiate the claim.  38 U.S.C.A. § 5103(a) 
(West 2002); 38 C.F.R. § 3.159(b); Quartuccio v. Principi, 16 
Vet. App. 183 (2002).  Proper VCAA notice as originally 
construed must inform the claimant of any information and 
evidence not of record (1) that is necessary to substantiate 
the claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) must ask the 
claimant to provide any evidence in her or his possession 
that pertains to the claim in accordance with 38 C.F.R. 
§ 3.159(b)(1).  However, element (4), the requirement of 
requesting that the claimant provide any evidence in his 
possession that pertains to the claim, was eliminated by the 
Secretary during the course of this appeal.  See 73 Fed. Reg. 
23353 (final rule eliminating fourth element notice as 
required under Pelegrini, effective May 30, 2008).

VCAA notice should be provided to a claimant before the 
initial unfavorable agency of original jurisdiction (AOJ) 
decision on a claim.  Pelegrini v. Principi, 18 Vet. App. 112 
(2004); see also Mayfield v. Nicholson, 19 Vet. App. 103 
(2005), rev'd on other grounds, 444 F.3d 1328 (Fed. Cir. 
2006).

On March 3, 2006, the United States Court of Appeals for 
Veterans Claims (Court) issued its decision in the 
consolidated appeal of Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006).  The Court in Dingess/Hartman held that the 
VCAA notice requirements of 38 U.S.C. § 5103(a) and 38 C.F.R. 
§ 3.159(b) apply to all five elements of a "service 
connection" claim.  As previously defined by the courts, 
those five elements include:  (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  Upon 
receipt of an application for "service connection," 
therefore, the Department of Veterans Affairs (VA) is 
required to review the information and the evidence presented 
with the claim and to provide the claimant with notice of 
what information and evidence not previously provided, if 
any, will assist in substantiating or is necessary to 
substantiate the elements of the claim as reasonably 
contemplated by the application. 

An October 2005 VCAA letter informed the appellant of what 
evidence was required to substantiate his claim.  This letter 
also informed him of his and VA's respective duties for 
obtaining evidence.

With respect to VCAA notice requirements for new and material 
evidence claims, the Court has held that the appellant must 
be informed of what type of evidence would be considered 
"new" and "material," as well as what evidence would be 
necessary to substantiate that element or elements required 
to establish service connection that were found insufficient 
in the previous denial.  Kent v. Nicholson, 20 Vet. App 1 
(2006).  But see Wilson v. Mansfield, 506 F.3d 1055 (Fed. 
Cir. 2007) ( "§ 5103(a) requires only that the VA give a 
claimant notice at the outset of the claims process of the 
information and evidence necessary to substantiate the claim, 
before the initial RO decision and in sufficient time to 
enable the claimant to submit relevant evidence.  This notice 
may be generic in the sense that it need not identify 
evidence specific to the individual claimant's case (though 
it necessarily must be tailored to the specific nature of the 
veteran's claim).  It need not describe the VA's evaluation 
of the veteran's particular claim.").  In this case, the 
October 2005 VCAA notice letter notified the veteran that new 
and material evidence could be submitted to reopen his claim, 
indicated what type of evidence would qualify as "new" 
evidence, and specifically informed him of what evidence 
would be necessary to substantiate the element or elements 
required to establish service connection that were found 
insufficient in the previous denial.

In Pelegrini v. Principi, 18 Vet. App. 112 (2004), the U.S. 
Court of Appeals for Veterans Claims held, in part, that a 
VCAA notice, as required by 38 U.S.C.A. § 5103(a), must be 
provided to a claimant before the initial unfavorable agency 
of original jurisdiction (AOJ) decision on a claim for VA 
benefits.  Here, the required VCAA notice was completed in 
October 2005, prior to the initial adjudication in March 
2006.  

In addition, an April 2006 RO letter explained how a 
disability rating is determined for a service-connected 
disorder and the basis for determining an effective date upon 
the grant of any benefit sought, in compliance with 
Dingess/Hartman.  Because the Board herein denies the appeal 
to reopen a claim of entitlement to service connection for 
low back disability, the rating and effective date aspects of 
the claim are moot. Accordingly, the Board finds that any 
deficiency in Dingess/Hartman notice as to assignment of 
ratings and effective dates is no more than harmless, non-
prejudicial error.  See Dingess/Hartman v. Nicholson, 19 Vet. 
App. 473 (2006); Bernard v. Brown, 4 Vet. App. 384, 394 
(1993).

Duty to assist

With regard to the duty to assist, the claims file contains 
service treatment records, reports of post-service treatment, 
and reports of VA examinations associated with prior claims.  
Additionally, the claims file contains the veteran's 
statements in support of his claim.  The Board has reviewed 
such statements and concludes that he has not identified 
further relevant available evidence not already of record.  
The Board has also reviewed the medical records for 
references to additional treatment reports not of record for 
the time period at issue, but has found nothing to suggest 
that there is any outstanding available evidence with respect 
to the veteran's claim.

The Board finds that the duty to assist in this case does not 
require providing a VA examination and/or medical opinion 
because, as will be discussed below, new and material 
evidence has not been received to reopen his claim for 
service connection.  See Paralyzed Veterans of America (PVA), 
et al. v. Secretary of Veterans Affairs, 345 F.3d 1334 (Fed. 
Cir. 2003); Woehlaert v. Nicholson, 21 Vet. App. 456 (2007) 
(holding in pertinent part that when Board found that new and 
material evidence had not been presented, VA's duty to 
provide the appellant with a new examination was 
extinguished).

Based on the foregoing, the Board finds that all relevant 
facts have been properly and sufficiently developed in this 
appeal and no further development is required to comply with 
the duty to assist the veteran in developing the facts 
pertinent to his claim.  Essentially, all available evidence 
that could substantiate the claim has been obtained.  There 
is no indication in the claims file that there are additional 
available relevant records that have not yet been obtained.

Law and Regulations

Following notification of an initial review and adverse 
determination by the Regional Office (RO), a notice of 
disagreement must be filed within one year from the date of 
notification thereof; otherwise, the determination becomes 
final and is not subject to revision except on the receipt of 
new and material evidence.  38 U.S.C.A. §§ 5108, 7105; 38 
C.F.R. § 3.156.

Pursuant to 38 U.S.C.A. § 5108 (West 2002), VA must reopen a 
previously and finally disallowed claim when "new and 
material" evidence is presented or secured with respect to 
that claim.  See 38 U.S.C.A. § 7105(c) (West 2002).  
38 C.F.R. § 3.156(a) provides as follows:  

New evidence means existing evidence not 
previously submitted to agency decisionmakers.  
Material evidence means existing evidence that, 
by itself or when considered with previous 
evidence of record, relates to an unestablished 
fact necessary to substantiate the claim.  New 
and material evidence can be neither cumulative 
nor redundant of the evidence of record at the 
time of the last prior final denial of the 
claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the 
claim.

If new and material evidence has been received with respect 
to a claim which has become final, then the claim is reopened 
and decided on a de novo basis.  38 U.S.C.A. § 5108; 38 
C.F.R. § 3.156.

Service connection may be granted for a disability resulting 
from disease or injury incurred in or aggravated by active 
service.  38 U.S.C.A. § 1110.  With chronic disease shown as 
such in service so as to permit a finding of service 
connection, subsequent manifestations of the same chronic 
disease at any later date, however remote, are service 
connected, unless clearly attributable to intercurrent 
causes.  When the fact of chronicity in service is not 
adequately supported, then a showing of continuity of 
symptomatology after discharge is required to support a claim 
of service connection.  When the disease identity is 
established (leprosy, tuberculosis, multiple sclerosis, 
etc.), there is no requirement of evidentiary showing of 
continuity.  38 C.F.R. § 3.303(b).  Service connection may be 
granted for any disease diagnosed after discharge, when all 
the evidence, including that pertinent to service, 
establishes that the disease was incurred in service.  38 
C.F.R. § 3.303(d).

In order to prevail on the merits on the issue of service 
connection, there must be medical evidence of current 
disability; medical or, in certain circumstances, lay 
evidence of in-service incurrence or aggravation of a disease 
or injury; and medical evidence of a nexus between the 
claimed in-service disease or injury and the present 
disability.  Shedden v. Principi, 381 F.3d 1163 (Fed. Cir. 
2004); Hickson v. West, 12 Vet. App. 247, 253 (1999).
   
The standard of proof to be applied in decisions on claims 
for veterans' benefits is set forth in 38 U.S.C.A. § 5107 
(West 2002).  Generally, a veteran is entitled to the benefit 
of the doubt when there is an approximate balance of positive 
and negative evidence.  See 38 C.F.R. § 3.102.  When a 
veteran seeks benefits and the evidence is in relative 
equipoise, the veteran prevails.  See Gilbert v. Derwinski, 1 
Vet. App. 49 (1990).  The preponderance of the evidence must 
be against the claim for benefits to be denied.  See Alemany 
v. Brown, 9 Vet. App. 518 (1996).  

However, until the veteran meets his threshold burden of 
submitting new and material evidence sufficient to reopen his 
claim, the benefit of the doubt doctrine does not apply.  See 
Annoni v. Brown, 5 Vet. App. 463, 467 (1993); see also 
Gilbert v. Derwinski, 1 Vet. App. 49, 55 (1990).

Factual Analysis

In September 2005, the RO received the veteran's current 
request to reopen a claim for entitlement to service 
connection for low back disability.  

The RO had denied the veteran's claim for service connection 
for low back disability by a rating decision in April 1973, 
and denied a request to reopen the claim for service 
connection for low back disability by a rating decision in 
November 1997.  The claim was denied in November 1997 
because, although there was evidence of an inservice back 
injury, and of a current low back disability, there was no 
evidence of continuity of symptomatology since service.  The 
RO most recently provided the veteran notice of the denial of 
his request to reopen the claim for service connection for 
low back disability, and of his appellate rights, in a letter 
dated in November 1997.  

The veteran did not submit a notice of disagreement within 
one year of notice of the November 1997 denial of his claim.  
As a result, the November 1997 RO decision is final, and new 
and material evidence is required to reopen the claim.  See 
38 U.S.C.A. §§ 5108, 7105; 38 C.F.R. § 3.156.

Evidence in the claims file at the time of the November 1997 
RO decision included the following:

Service treatment records showed that the veteran injured his 
back in July 1967.  He was noted to have severe lower back 
pain while lifting a trail on a 105 mm gun.  He stated he 
heard something snap in his back, and that the pain was so 
bad that he could not stand.  He was prescribed morphine 
sulphate.  Five days later he still had pain.  He complained 
of pain the back and left leg.  He was referred for low back 
X-rays and for an orthopedic consultation to rule out a 
herniated disc.  At his July 1967 orthopedic consultation, he 
was noted to have experienced low back pain 10 days earlier.  
He now only complained of mild tightness in the low back.  He 
had no complaints of lower extremity paresthesias, weakness, 
or bowel or bladder dysfunction.  On examination, range of 
motion of the lumbosacral spine was full.  There was no 
paralumbar spasm.  Straight leg raise testing was negative to 
90 degrees bilaterally.  There was no motor power or deep 
tendon reflex deficit.  The veteran was returned to full 
duty.

At a September 1969 service discharge examination, clinical 
evaluation of the lower extremities and spine was indicated 
as normal.  

In a letter dated in November 1972, a private physician wrote 
that the veteran said he hurt his back in Vietnam in 1967, 
when the veteran was trying to help lift a howitzer out of a 
depression and felt something snap in his back.  By history, 
he was critically laid up for about three days and then 
evacuated out of the area.  After a period of time he was 
fairly normal.  However, while working at a job post-service, 
at which he was bending over an assembly line, he started to 
develop a right buttock pain.  The physician noted that with 
the veteran's initial injury, he had some numbness in the 
left leg, but now no radicular pain was present other than in 
the buttock. On clinical evaluation, most findings were 
normal, although the veteran did have positive straight leg 
raising on the right side, at about 60 degrees.  Flexion was 
limited, but otherwise he was nonirritable.  He had been 
admitted to the hospital and improved, but was having a 
gradual return of his symptoms since that time. 

Private hospital records received in May 1997 reflect that 
the veteran was hospitalized for one week in August 1972.  
The veteran complained of a sudden episode of pain in the low 
back apparently not precipitated by trauma.  He related this 
to a previous episode occurring two years ago in Vietnam when 
he was lifting a Howitzer trail and felt something crunch in 
his back.  On physical examination during hospitalization in 
August 1972, there was some paravertebral muscle spasm.  Deep 
tendon reflexes were 3+ in both legs.  Pin-prick was 
appreciated normally.  The veteran had good peripheral 
pulses.  Rising and straight leg raising tests were positive, 
moreso on the right than the left.  The impression after 
physician examination was herniated nucleus pulposus, L5-S1, 
possibly midline.  X-rays of the lumbosacral spine showed 
decrease in height at the L5-S1 interspace.  An 
electromyography was interpreted as no EMG evidence of nerve 
or muscle disease in the right leg.  Although the admission 
diagnosis had been herniated disc, the final diagnosis was 
acute low back strain.  

At a VA examination in March 1973, there was no tenderness in 
the low back region.  No muscle spasm was found in the back.  
Motion in the back was not limited.  The spinal curvature in 
the back was normal.  The patellar and Achilles' reflexes 
were normal.  X-ray of the lumbar spine was normal.  The 
diagnosis was residuals of lower back strain, recurrent 
symptoms.  

In a statement dated in March 1973, and received in April 
1973, a private physician indicated that the veteran had a 
longstanding history of low back pain, which the veteran 
dated to lifting a howitzer trail in Vietnam in 1969.  On the 
private physician's clinical evaluation, straight leg raising 
was positive on the right.  X-rays showed some decrease in 
disc at L5-S1.  The physician's diagnosis was "[p]ossible 
herniated nucleus pulposus L5-S1."  (Emphasis in original).

In a written statement dated in April 1997, and received in 
May 1997, the veteran's mother recalled that in 1967 the 
veteran had written home, informing her that he had hurt his 
back and was in the hospital.  She wrote that when he came 
home in 1968 it was still hurting a lot.  She recalled that 
in about 1971 she had to take him to the doctor because he 
could not walk without help, and that as a result he was 
hospitalized for several days.  

In a November 1997 RO rating decision, the RO denied the 
veteran's request to reopen the claim for service connection 
for low back disability, finding that there was no evidence 
showing the post-service low back strain for which the 
veteran was treated in beginning in July 1972 was related to 
the one episode of low back pain in service nearly 5 years 
earlier.  The RO further found that there was no evidence of 
continuity of symptomatology since service. 

The evidence received since the time of the November 1997 RO 
rating decision is as follows:

In September 2005, the RO received the veteran's request to 
reopen his claim.  With the request the veteran submitted a 
copy of a service medical record showing that he had injured 
his back during service in July 1967.  This evidence was 
merely duplicative of evidence already in the claims file as 
of November 1997.

Private records of treatment from August 1998 to October 2004 
indicate that the veteran was seen intermittently for lower 
back pain.  In July 2004, he indicated by history that the 
pain was characterized by throbbing, cramps, and stiffness, 
occurred abut twice a year, and was constant.  He indicated 
that the pain was becoming progressively worse.  This 
evidence, while new, does not raise a reasonable possibility 
of substantiating the veteran's claim because it does not 
establish continuity of symptomatology between the time of 
the veteran's in-service injury and his current low back 
disability.

An October 2004 private medical record reflects that that 
veteran was diagnosed by X-ray as having diffuse degenerative 
disc disease throughout the lumbar and thoracic spine with a 
lot of anterior osteophyte formation.  This evidence is new, 
and indicates that the veteran's back condition had worsened 
since the 1970s, when X-rays were either interpreted as being 
normal or as showing a narrowed disc space at L5-S1.  
However, the evidence does not raise a reasonable possibility 
of substantiating the veteran's claim because it does not 
establish continuity of symptomatology between the time of 
the veteran's in-service injury and his current low back 
disability.

At a Board hearing in March 2008, the veteran described 
ongoing back symptoms.  He stated that he received treatment 
from a chiropractor shortly after he got out of service.  He 
described spending three or four days in a hospital for back 
pain at one point in time.  He indicated that two physicians 
provided opinions around 1972 or 1973 to the effect that ". 
. . I had some type of generated disc disease disorder as a 
result of the injury.  And then I also had at least one 
herniated disc at that time."  (See March 2008 Board hearing 
transcript (Tr.) at 5.)  He asserted that he had experienced 
chronic back problems since he had been discharged from 
service.  (Tr. at 5.)  He indicated that he was not currently 
able to locate or recall the names of additional treatment 
providers from the time shortly after his discharge from 
service.  (Tr. at 9.)  This hearing testimony (as well as 
similar testimony received at an August 2006 RO hearing) is 
merely cumulative of evidence provided in the past, insofar 
as the veteran is attempting to establish by his own 
assertions that his back has caused him problems from the 
time of his in-service injury forward and to relate his 
current disability to his in-service injury.  To the extent 
the veteran is reiterating that his back has caused him 
trouble from service forward, his assertions are merely 
cumulative of past assertions.  To the extent the veteran is 
attempting by lay testimony to provide a medical opinion that 
his current low back disability is related to his in-service 
injury, as a lay person, he is not competent to provide 
medical opinions.  Thus, his assertions as to medical 
diagnosis or causation cannot constitute competent medical 
evidence.  See Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Because he lacks medical expertise, his lay contention that 
his in-service injury caused his current low back disability 
is no more than unsupported conjecture, and therefore has no 
probative value.  Therefore, his lay testimony alone on this 
matter cannot raise a reasonable possibility of 
substantiating his claim.

In light of the foregoing, the Board finds that evidence 
received since the November 1997 unappealed RO denial of the 
request to reopen the claim for service connection for low 
back disability was either previously submitted to agency 
decisionmakers; or does not relate to an unestablished fact 
necessary to substantiate the claim; or is cumulative or 
redundant of the evidence of record at the time of the last 
prior final denial of the claim; or does not raise a 
reasonable possibility of substantiating the claim.  
Accordingly, reopening of the claim for entitlement to 
service connection for low back disability is not warranted.



ORDER

New and material evidence not having been received, the claim 
for entitlement to service connection for low back disability 
is not reopened; the appeal is denied.


REMAND

In a rating decision dated in April 2007, the RO denied the 
veteran's claims with respect to the issues of (1) whether 
new and material evidence has been received to reopen a claim 
for service connection for hypertension, claimed as secondary 
to type II diabetes mellitus; (2) whether new and material 
evidence has been received to reopen a claim for service 
connection for coronary artery disease, claimed as secondary 
to type II diabetes mellitus; (3) entitlement to a rating in 
excess of 10 percent for peripheral neuropathy of the right 
lower extremity; and (4) entitlement to a rating in excess of 
10 percent for peripheral neuropathy of the left lower 
extremity.  In July 2007, a timely notice of disagreement was 
received from the veteran with respect to these 
determinations.  See 38 U.S.C.A. § 7105(b)(2).  However, 
there is no indication in the claims file that the required 
statement of the case has been issued with respect to these 
issues.  See 38 U.S.C.A. § 7105(d)(1).  As a result, the 
Board is obligated to remand the issues for proper 
development, to include issuance of a statement of the case.  
Manlincon v. West, 12 Vet. App. 238, 240-241 (1999).

Accordingly, the case is REMANDED for the following action:

Take appropriate action, including 
issuance of a statement of the case, on 
the appeal from the April 2007 rating 
decision with respect to the issues of 
(1) whether new and material evidence has 
been received to reopen a claim for 
service connection for hypertension, 
claimed as secondary to type II diabetes 
mellitus; (2) whether new and material 
evidence has been received to reopen a 
claim for service connection for coronary 
artery disease, claimed as secondary to 
type II diabetes mellitus; (3) 
entitlement to a rating in excess of 10 
percent for peripheral neuropathy of the 
right lower extremity; and (4) 
entitlement to a rating in excess of 10 
percent for peripheral neuropathy of the 
left lower extremity.  The veteran and 
his representative should be clearly 
advised of the need to file a timely 
substantive appeal if the veteran wishes 
to complete an appeal from these 
determinations.  

The appellant has the right to submit additional evidence and 
argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court 


of Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
U. R. POWELL
Veterans Law Judge, Board of Veterans' Appeals


 Department of Veterans Affairs


